"WiNBORNE, J.
The correctness of the judgment below, with which we agree, may safely rest upon the settled principle of law in this State that where the title to land is vested in husband and wife as tenants by the entirety, and the husband conveys the land to his wife, and then survives her, he and those claiming under him as his heirs at law, as well as others standing in privity to him, are estopped by his deed to claim the land. Capps v. Massey, 199 N. C., 196, 154 S. E., 52; Willis v. Willis, 203 N. C., 517, 166 S. E., 398.
And there is authority for the position that this principle of estoppel applies when .the deed shows that the grantor intended to convey and the grantee expected to acquire the particular estate, although the deed contains no technical covenants. Capps v. Massey, supra; Willis v. Willis, supra. See also Weeks v. Wilkins, 139 N. C., 215, 51 S. E., 909; Crawley v. Stearns, 194 N. C., 15, 138 S. E., 403; Williams v. R. R., 200 N. C., 771, 158 S. E., 473; Woody v. Cates, 213 N. C., 792, 197 S. E., 561.
The deed from Eobert Bailey to Bettie Bailey, under whom defendant claims, comes within the letter of this principle. The intent that this deed should convey an estate in fee is clearly expressed. Eobert Bailey was estopped by his deed from claiming the land, and the plaintiff, standing in privity to him, is likewise estopped thereby.
Having reached the above conclusion, other questions stated and debated in briefs on this appeal become immaterial.
Judgment below is
Affirmed.